—Determination of respondent Police Commissioner, dated February 23, 2000, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Bruce Allen, JJ, entered December 11, 2000), dismissed, without costs.
Respondent’s finding that petitioner stole merchandise from a store is supported by substantial evidence, including a videotape of the incident. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, *15470 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness. Concur — Mazzarelli, J. P., Andrias, Ellerin, Buckley and Marlow, JJ.